Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelID.2 Page 1 of 25

FILE

Us

pe ha 2 THE
TE}
RN NOISTRICT TOR eer

up SHING STON
Ug ~ / 2019

AFFIDAVIT OF KENNETH WEST, SPECIAL AGENT, IMMIGRAT ION ‘AND.
CUSTOMS ENFORCEMENT — HOMELAND SECURITY INVESTIGATIONS.
I, Kenneth West, a Special Agent of Immigration and Customs Enforcement
— Homeland Security Investigations having been duly sworn, do hereby depose and
state as follows:
I. BACKGROUND AND QUALIFICATIONS

L, I have been a Special Agent with the United States Immigration and
Customs Enforcement, Homeland Security Investigations (HSI) since April 2003.
I graduated from the Federal Law Enforcement Training Center where I received
training in immigration and custom laws, investigative techniques and in locating
and apprehending persons in the United States who are or have been engaged in
criminal activity.

a Prior to my employment with HSI, I was a commissioned police
officer in Washington State for 6 years. I am currently assigned to the Seattle
Division, Wenatchee Office of Investigations.

3. As a law enforcement officer for 22 years, I have received training
and on-the-job experience, relative to the investigation of the manufacture and sale
of fraudulent identity and employment eligibility documents, including, but not
limited to, Forms I-551/151 (Permanent Resident Cards) and United States Social

Security Administration cards. As a Special Agent, I have been involved in
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.3 Page 2 of 25

numerous enforcement actions, including, but not limited to surveillance,
undercover operations, and the execution of search and arrest warrants.

4. The information contained in this Affidavit is based on my own
investigation, my conversations with other law enforcement officers and witnesses,
and on my review of reports, records, and other documents. Where statements
made by other individuals (including other Special Agents and law enforcement
officers) are referenced in this Affidavit, such statements are described in sum and
substance and in relevant part. Similarly, where information contained in reports
and other documents or records are referenced in this Affidavit, such information is
also described in sum and substance and in relevant part.

5. Moreover, because this Affidavit is submitted for the limited purpose
of establishing probable cause, I have not included each and every fact known to
me relating to the underlying investigation. Rather, I have set forth only the facts
that I believe are necessary to support probable cause.

Il. APPLICABLE LAW

6. It is a violation of 18 USC § 1546(a) to knowingly forge, counterfeit,
alter, falsely make, possess, obtain, accept, receive or use any counterfeit or
fraudulent immigrant or nonimmigrant visa, permit, border crossing card, alien
registration receipt card, or other document prescribed by statute or regulation for

entry into or as evidence of authorized stay or employment in the United States.
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.4 Page 3 of 25

7. It is a violation of 18 USC §§ 1028(a)(2) and (3) to transfer, or
possess with intent to transfer, false identification documents, including, but not
limited to counterfeit Social Security cards or other identification documents.

Wl. AGENT TRAINING AND EXPERIENCE

A. Counterfeit Permanent Resident Cards (Form I-551)/Counterfeit Social -
Security Cards

8. Based upon my training and experience, I know that:

a. Counterfeit Permanent Resident Cards (Forms I-551),
commonly referred to as a “green cards,” and counterfeit Social Security Cards are
often marketed and sold together as a “set” by counterfeit document vendors.
These documents are typically sold by counterfeit document vendors in pairs
because such documents can be used in tandem by illegal immigrants to obtain
employment in the United States.

b. | Counterfeit immigration and/or identification documents such
as Permanent Resident Cards and other immigration documents can be produced in
various ways. For example, the counterfeit document manufacturer will often
require a passport sized photograph of the individual for whom the counterfeit
documents will be made. Once the counterfeit document manufacturer has
received the photograph, the manufacturer will in turn scan the picture and upload
the image into a computer program designed to replicate the genuine document and

its authentication features. From there, the biographical data (for example name,

3
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelID.5 Page 4 of 25

date of birth, and alien registration number or A-Number) is input into the
computer program and ultimately printed onto a hard-plastic card stock, like that
which is used in genuine immigration / identification documents.
B. Counterfeit Document Sales

Persons involved in the business of manufacturing and/or selling counterfeit
documents will often use individuals, commonly referred to as “runners,” to take
“orders” for counterfeit documents. Customers will contact the “runner” via a
cellular telephone number provided by the “runner”. “Runners” often utilize pre-
paid cellular telephones because such devices provide more anonymity. “Runners”
will often meet individuals wishing to purchase counterfeit documents and obtain
their passport photo(s) along with the personal identifiers, e.g., name, date of birth
(DOB), SSN, and/or A-number, requested by the customer. It is common for such
information to either be written on the back of the passport photo or on a separate
piece of paper which is included with the photos or sent electronically through a
text message.
C. FACTS ESTABLISHING PROBABLE CAUSE
A. Summary of the Investigation

9. The investigation began in December 2018 and identified Isais
BAEZA as a counterfeit identity document vendor that owns and operates a

business in Royal City, Washington, located in the Eastern District of Washington.
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelID.6 Page 5 of 25

Based on the investigation, Isais BAEZA utilizes BERTHA’s VIDEO, a sole
proprietorship registered under the laws of the State of Washington and assigned
Unified Business Identifier Number 602-896-328, located at 155 Camelia Street
NW, Royal City, Washington to sell manufactured counterfeit identity documents
and uses a gray 2015 Nissan Sentra, Washington License Plate Number BMU3021
to deliver counterfeit identity documents.

10. During the investigation of BAEZA, a second individual, Favian
ZUNIGA-LOPEZ, was identified as a counterfeit identity document vendor
working with BAEZA to supply the cards sold by BAEZA.

B. Source of Information (SOD

11. In this investigation, HSI utilized two SOI’s, hereon referred to as SA-
011-WN and SA-012-WN. Both SA-011-WN and SA-012-WN have provided
information in the past to other HSI agents and to me. That information has been
verified as being true and reliable. Information passed along by SA-011-WN and
SA-012-WN regarding persons involved in the manufacture and sale of counterfeit
identity documents in past investigations has been verified by me to be accurate
and correct. I am not aware of the SA-011-WN and SA-012-WN giving
information to HSI that was later found to be false or misleading.

12. On April 18, 2019, HSI paid SA-011-WN $200.00 for information

and participation that SA-011-WN provided during this investigation. SA-011-WN
Case 2:19-mj-00402-JTR ECFNo.2 filed 08/01/19 PagelD.7 Page 6 of 25

has a previous criminal conviction for vehicular assault. SA-011-WN is in the
United States illegally. For SA-011-WN’s cooperation and work in the past with
HSI, SA-011-WN has received a work authorization card, which allows SA-011-
WN to be employed in the United States. On February 21, 2019, SA-011-WN was
documented by HSI as a confidential informant (CI). It is anticipated that HSI will
re-apply for a deferred action and work authorization card for SA-011-WN.

13. On May 10, 2019, HSI paid SA-012-WN $200.00 for information and
participation that SA-012-WN provided during the investigation. On June 6, 2019,
SA-012-WN was paid an additional $800.00 for information and participation that
SA-012-WN provided during the investigation. SA-012-WN has a previous
conviction for Driving with a Suspended License. SA-012-WN is in the United
States illegally. For SA-012-WN’s cooperation and work in the past with HSI,
SA-012-WN has received a work authorization card, which allows SA-012-WN to
be employed in the United States. On May 7, 2019, SA-012-WN was documented
by HSI as a CI. It is anticipated that HSI will re-apply for a deferred action and
work authorization card for SA-012-WN.

C. Initial Investigative Information

14. In June of 2018, HSI received information from Royal City Police

Department (RCPD) that a business in Royal City, under the name “BERTHA’s

VIDEO,” was facilitating the manufacturing of fraudulent Immigration and Social
Case 2:19-mj-00402-JTR ECFNo.2 filed 08/01/19 PagelD.8 Page 7 of 25

Security documents. The owner of BERTHA’s VIDEO was told by RCPD to be
that of Isais BAEZA, aka; “Gallo.”

15. A query by Special Agent (SA) Kenneth West in the Washington
State Department of Licensing (DOL) database indicates Isais BAEZA to be have
a valid Washington Driver’s License (WA # BAEZAIL323PL, DOB: 10/13/1968)
depicting an address of 211 Calla Loop NW, Royal City, WA. SA West
confirmed this address with RCPD as being the documented residential address for
BAEZA. |

16. A query by SA West in the Washington State Department of Revenue
online database indicated BERTHA’s VIDEO as being a current registered
business in Washington with a business address of 155 Camelia Street NW, Royal
City, Washington. BERTHA’s VIDEO maintains a Unified Business Identifier
Number (UBI#) of 602-896-328, listing Isais BAEZA and Soralla BAEZA as the
governing people of the business. An additional query by SA West in Accurint,
(a commercially generated database) identifies Soralla BAEZA as being the spouse
of Isais BAEZA.

17. On December 14, 2018, SA West and Resident Agent in Charge
(RAC) Charles Wilson conducted surveillance on the BERTHA’s VIDEO. At
approximately 13:00 hrs., SA West and RAC Wilson observed a silver Nissan

Sentra (with paper dealership plate) arrive at the store. Upon arrival, a Hispanic
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.9 Page 8 of 25

male was seen exiting the car, unlocking the front door of the BERTHA’s VIDEO,
and then proceeding inside. This vehicle matched the description of the vehicle
was seen by RCPD Chief Smith, when he earlier drove by BAEZA’s residence at
approximately 12:15 hrs.
18. At approximately 13:15 hrs., SA-011-WN and SA-012-WN walked
into BERTHA’s VIDEO for the purpose of making contact with BAEZA to
discuss the purchasing of fraudulent documents. At approximately 13:25 hrs., SA-
011-WN and SA-012-WN exited the store and met with SA West and RAC Wilson
at a pre-determined location in Royal City.
19. SA-011-WN stated the following about what was seen and heard in
the store;
a. A lone individual was in the store, who matched a photo of
BAEZA previously shown to SA-011-WN by SA West.
b. SA-011-WN asked BAEZA if a “Mica” (Permanent Resident
Card) could be purchased, at which time BAEZA stated yes, but added the person
who actually makes the cards lives in Othello, Washington.
c. BAEZA told SA-011-WN that the price for a Permanent
Resident Card and a matching Social Security Card was $100 dollars. BAEZA
then showed SA-011-WN and SA-012-WN a sample Permanent Resident Card and

Social Security Card that he had in the store.
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelID.10 Page 9 of 25

d. BAEZA told SA-011-WN and SA-012-WN that the process for
getting the card was to message Mexican phone number 011 52 31 5107 99194 via
“What’s App.” BAEZA told SA-011-WN, to send a “What’s App” message to
that number saying that he/she had talked to “Gallo” about getting a card made.
(BAEZA referred to himself during the conversation with SA-011-WN and SA-
012-WN as being “Gallo”).

Gs BAEZA further stated that once contact was made on “What’s
App,” SA-011-WN would be instructed to send a photo and name to be put on the
ordered set of cards. Once the cards were made, they would be available for pick
up at the BERTHA’s VIDEO. SA-011-WN and SA-012-WN were told that on
some occasions a potential buyer may be able to pick up the cards in Othello,
Washington.

D. April 18,2019 - Controlled Buy #1 of Counterfeit Identity Documents
20. On April 12, 2019, at 11:58 hrs., SA-011-WN sent a text to phone
number 011 52 31 5107 99194, via “What’s App,” asking if a Permanent Resident
Card and Social Security Card could be made and purchased. SA-011-WN
received confirmation that cards could be made. At 14:32 hrs., SA-011-WN sent a
photo, along with a fictitious name and DOB to be put on the cards. SA-011-WN
was told that the cards could be picked up later in the week at the video store for

the price of $100.00. SA west REVIEWEH SA-Olli-wn'sS CELL

Prone THAT cvokRoBoRATED HE CON VetsATIONS (BETHEEW
Sh-on-wn Ad THe INDY VibDy_e orm “WAAT’s APP” Kw.

eo)
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.11 Page 10 of 25

21. On April 18, 2019, at 12:20 hrs., SA West and RAC Wilson met with
SA-011-WN and SA-012-WN at a pre-arranged location in Royal City. SA West
gave SA-011-WN $100.00 buy money. SA West and RAC Wilson also
performed a search of SA-011-WN and SA-012-WN’s person and their vehicle and
recovered no contraband. SA West instructed SA-011-WN to carry just the buy
money and a phone on his/her person. SA West placed an electronic audio
transmitting device on SA-012-WN.

22. At approximately 12:30 hrs., SA West and RAC Wilson took up a
surveillance position that allowed a view of the front door of the BERTHA’s
VIDEO. SA-011-WN and SA-012-WN staged nearby. Upon initiating
surveillance, SA West observed the previously observed silver Nissan Sentra
parked near the front door of the BERTHA’s VIDEO. (A vehicle registration
query performed by SA West indicated the Nissan Sentra is registered to Isais
BAEZA at 211 Calla Loop NW, Royal City, Washington) Shortly after observing
the vehicle, SA West instructed SA-011-WN and SA-012-WN to proceed into the
store.

23. At approximately 12:45 hrs., SA-011-WN and SA-012-WN walked
into the BERTHA’s VIDEO. Upon SA-011-WN and SA-012-WN walking into the
BERTHA’s VIDEO, SA West could hear conversation (in Spanish) between a

male in the BERTHA’s VIDEO and SA-01 1-WN and SA-012-WN.

10
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.12 Page 11 of 25

24. At approximately 12:46 hrs., SA West observed a male wearing blue
jeans and a gray sweatshirt exit the BERTHA’s VIDEO and open the door of the
silver Nissan Sentra. The male appeared to match the description of whom SA
West knew to be BAEZA. SA West and RAC Wilson could see BAEZA grab a
small item from within the silver Nissan Sentra before walking back into
BERTHA’s VIDEO. Once back in the store, BAEZA and SA-011-WN continued
talking in Spanish.

25. At approximately 12:50 hrs., SA-011-WN and SA-012-WN exited the
store and met SA West and RAC Wilson at a pre-arranged location in Royal City.

. 26. Upon meeting, SA-011-WN handed SA West a DVD move case for
the movie Fifty Shades Freed. The outside of the case had a name hand-written on
it, matching the fictitious name SA-011-WN had provided during communication
via “What’s App” on April 12, 2019. Upon opening the case, SA West observed a
copy of the DVD movie Fifty Shades Freed, along with a white envelope. Inside
the envelope was a Social Security Card depicting the fictitious name SA-011-WN
had provided on April 12, 2019. Also in the envelope was a Permanent Resident
Card, depicting the fictitious name, DOB and photo that SA-011-WN had provided
on April 12, 2019.

27. SA-011-WN told SA West and RAC Wilson that when they entered

the BERTHA’s VIDEO, BAEZA walked outside, then returned inside the store

1]
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.13 Page 12 of 25

with the movie case containing the Permanent Resident Card and Social Security
Card, which matched what SA West and RAC Wilson observed on surveillance.
BAEZA told SA-011-WN that the cards were brought up from Yakima. SA-011-
WN told BAEZA that he/she had relatives coming into town that would also need
cards at a later date. BAEZA told SA-011-WN to get ahold of him when more
cards were needed.

28. SA West showed SA-011-WN a Washington State DOL Photo of
BAEZA, at which time SA-011-WN confirmed the photo as matching whom
he/she received the cards from.

E. May 8-10, 2019 — Controlled Buy #2 of Counterfeit Identity Documents

29. On May 8, 2019, SA-012-WN contacted “What’s App” number 011
52 31 5107 99194 and confirmed that two more Permanent Resident Cards and
Social Security Cards could be purchased. SA-012-WN sent two fictitious names,
DOBs, and pictures to the “What’s App” number 011 52 31 5107 99194. The
person on the other end of the message indicated that the cards could be picked up

in Othello later in the week, and that someone would call when they were ready for

pickup. SA west LeveEweD sn-o12r-vn's PHONE THAT
CORROBo2zATED THiS, 'tw-

30. On May 9, 2019, SA-012-WN received a call from phone number
(714) 599-6186, informing him that the cards were ready for pickup. SA-012-WN

replied that he could pick them up the next day.

12
Case 2:19-mj-00402-JTR ECFNo.2 _ filed 08/01/19 PagelD.14 Page 13 of 25

31. On May 10, 2019 at approximately 18:30 hrs., SA West, RAC
Wilson, RCPD Chief Smith, SA-011-WN and SA-012-WN met at Royal City High
School to discuss the purchase of the two sets of Permanent Resident and Social
Security Cards arranged on May 8 and 9. SA-012-WN informed SA West that
prior to the meeting, he/she had received a call from an unknown male at phone
number (714) 599-6186 (the Target Number) informing him/her that he had the
cards and was about 30 minutes from Royal City. At approximately 18:55 hrs., SA
West searched SA-012-WN’s person and instructed him/her to call the Target
Number. SA-012-WN called the Target Number and spoke to an unidentified male
who told SA-012-WN to meet him at Sandoval’s Market in Royal City. The person
told SA-012-WN that he would be.in a Grey Chevy Cruz. SA West placed an
electronic audio transmitter on SA-012-WN’s person.

32. At approximately 19:10 hrs., SA West, RAC Wilson and Chief Smith
set up surveillance of Sandoval’s Market in Royal City. SA West observed SA-
012-WN arrive in his/her vehicle. At approximately 19:15 hrs., SA West observed
a grey Chevy Cruz arrive on the eastside of Sandoval’s Market. SA West heard
through the audio transmitter a conversation in Spanish between SA-012-WN and
an unidentified individual. |

33. At approximately 19:18 hrs., SA-012-WN contacted SA West by

phone and informed him that he had successfully purchased the two Permanent

13
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.15 Page 14 of 25

Resident and Social Security Cards, and that the person who had sold the cards had
walked into Sandoval’s Market. SA-012-WN provided that the Chevy Cruz was
bearing Washington State License Plate BJF6114. SA West met with SA-012-WN
and obtained from SA-012-WN the purchased cards. SA West observed that the
two sets of cards included the names, photos and DOBs provided by SA-012-WN
to “What’s App” number 011 52 31 5107 99194 on May 8, 2019.

34. The grey Chevy Cruz bearing Washington License Plate BJF6114 was
later determined to be registered to Favian ZUNIGA-LOPEZ.

35. SA West observed the grey Chevy Cruz leave Sandoval’s Market. SA
West pulled behind the grey Chevy Cruz and confirmed it was bearing Washington
license plate number BJF6114. The grey Chevy Cruz bearing Washington license
plate number BJF6114 (the Target Vehicle) drove to nearby Spud’s convenience
store, where Chief Smith observed a male exit the vehicle and enter Spud’s.

36. Chief Smith ran a Department of Licensing (DOL) query which
returned that the Target Vehicle was registered to Favian ZUNIGA-LOPEZ at
2205 Kenfield Lane, #72, Othello, Washington. Chief Smith was able to identify
ZUNIGA-LOPEZ’s DOL photo as the driver of the grey Chevy Cruz he earlier
observed walking into Se ay EM State, .

37. Agent West followed ZUNIGA-LOPEZ as he left Spud’s in the

Target Vehicle and drive to a Walmart in Othello, Washington. Approximately

14
Case 2:19-mj-00402-JTR ECFNo.2 _ filed 08/01/19 PagelD.16 Page 15 of 25

five minutes after arriving at and entering the Walmart, Agent West observed
ZUNIGA-LOPEZ exit the Walmart with a shopping bag and return to the Target
Vehicle. Agent West followed ZUNIGA-LOPEZ and the Target Vehicle to 2205
Kenfield Lane in Othello Washington, but was unable to observe which unit
ZUNIGA-LOPEZ entered._

38. Agent West departed the area, but returned a short while later and
observed the Target Vehicle parked in space number 81.

F. June 5-6, 2019 - Attempted Controlled Buy #3 of Counterfeit Identity
Documents

39. On June 5, 2019, at 13:49 hrs., SA-012-WN sent a “What’s App” text
to phone number 011 52 31 5107 99194 asking “Is it possible to make another ID
and SSN?”. He/she received an affirmative reply. Arrangements were made to pick
up the documents on the following day and SA-012-WN sent a photo and fictitious
name and DOB of “Vanessa Luna, DOB: 01/11/2001” to “What’s App” phone
number 011 52 31 5107 99194.

40. On June 6, 2019 at 19:03 hrs., SA-012-WN sent a “What’s App” text
to phone number 011 52 31 5107 99194 asking if they should meet at Sandoval’s
Market. 011 52 31 5107 99194 replied that they should meet at 19:45 hrs. At
approximately 19:10 hrs., at the direction of RAC Wilson, SA-012-WN called the
Target Number. SA-012-WN recognized the answering voice as that of ZUNIGA-

LOPEZ. SA-012-WN inquired about the status of the cards requested the previous

15
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.17 Page 16 of 25

day, and ZUNIGA-LOPEZ told SA-012-WN that he did not have the information .
for the cards, so the cards had not been made, and that SA-012-WN should resend
the information for the cards. ZUNIGA-LOPEZ informed SA-012-WN that the
cards would be ready the next day. At 19:12 hrs., SA-012-WN re-sent a photo and
fictitious name and DOB of “Vanessa Luna, DOB: 01/11/2001” to “What’s App”
phone number 011 52 31 5107 99194.

41. At20:07 hrs., SA-012-WN received a “What’s App” text saying “I
already left it.” SA-012-WN replied “I’m confused about the Mica. What time can
I pick it up?” “What’s App” phone number 011 52 31 5107 99194 replied “It’s at
Gallo’s house.” |

42. At approximately 21:00 hrs., SA-012-WN called phone number 011
52 31 5107 99194, and the call was answered by a voice that SA-012-WN
recognized as that belonging to BAEZA. BAEZA told SA-012-WN to come to the
BERTHA’s VIDEO the next day to pick up the cards and that the BERTHA’s
VIDEO would be open around noon.

G. June 7, 2019 - Controlled Buy #3 of Counterfeit Identity Documents

43. On June 7, 2019 at approximately 11:30 hrs., SA West and RAC
Wilson met with SA-011-WN and SA-012-WN at a pre-arranged location in Royal
City, Washington for the purpose of conducting a controlled purchase of

documents that had been negotiated between SA-012-WN and BAEZA on the

16
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.18 Page 17 of 25

previous day. SA West and RAC Wilson conducted a search of SA-012-WN’s
vehicle & person, along with SA-011-WN and found no contraband. SA West
then gave SA-012-WN $100 buy money, and placed a concealed audio transmitter
on SA-012-WN’s person.

44. At approximately 12:00 hrs., SA West and RAC Wilson initiated
visual surveillance on the BERTHA’s VIDEO.

45. At approximately 12:12 hrs., SA West and RAC Wilson silver Nissan
Sentra previously observed arrive and park in front of BERTHA’s VIDEO. SA
West observed a male matching the description of BAEZA got out of the Sentra
and walk into the BERTHA’s VIDEO.

46. At approximately 12:25 hrs., SA West and RAC Wilson observed SA-
012-WN and SA-011-WN walk into the BERTHA’s VIDEO. SA West could hear
brief conversation (in Spanish) between SA-012-WN and a male inside the store
via the audio transmitter.

47. Atapproximately 12:27 hrs., SA West and RAC Wilson observed SA-
012-WN and SA-011-WN walk out of the BERTHA’s VIDEO, at which time SA
West observed SA-012-WN carrying a DVD movie box.

48. At approximately 12:29 hrs. SA West observed BEAZA and a
Hispanic female lock the door to the BERTHA’s VIDEO and walk together to a

nearby grocery store. (On June 10, 2019, SA West obtained a Washington State

17
Case 2:19-mj-00402-JTR ECFNo.2_ filed 08/01/19 PagelD.19 Page 18 of 25

DOL photo of BAEZA’s wife, Soralla BAEZA, and confirmed this to be the same
female leaving the store with BAEZA).

49. At approximately 12:40 hrs., SA West and RAC Wilson met SA-012-
WN and SA-011-WN at a pre-arranged location in Royal City, at which time SA-
012-WN handed SA West a DVD movie box titled Wind River. On the front of the
DVD case was the handwritten name of “Vanela Luna”. SA West recognized this
name to closely match the fictitious name given to BAEZA on the previous day by
SA-012-WN. SA West opened the DVD case and observed a Social Security
Card depicting the name “Vanessa Luna” and SSN number XXX-XX-XXXX. In
addition, SA West observed a Permanent Resident Card depicting the name of
“Vanessa Luna” and DOB 01/11/2001.

50. During a de-brief with SA-012-WN and SA-011-WN, both stated they
walked into BERTHA’s VIDEO and were greeted by BAEZA. A female was in
the store with him. SA-012-WN stated he/she walked directly up to the store
counter, at which time BAEZA produced a DVD video from behind the counter
and gave it to SA-012-WN. SA-012-WN then handed the $100 to BAEZA. Both
SA-011-WN and SA-012-WN stated conversation with BAEZA was short, and it

was believed that BAEZA may have not wanted to talk much due to the presence

of the female with him.

18
Case 2:19-mj-00402-JTR ECFNo.2_ filed 08/01/19 PagelD.20 Page 19 of 25

51. On July 24, 2019, HSI obtained a search warrant in U.S. District
Court, Eastern District of Washington for the search of BERTHA’s VIDEO
STORE, pursuant to the ongoing investigation of fraudulent documents being
distributed out of the store.

52. On July 29, 2019, SA West provided SA-012-WN with two photos
depicting fictitious names of Juan Veracruz Murillo, 8/4/1982, and Veronica
Torres Sanchez, 5/23/1981. SA-012-WN then texted these the names/photos to
ZUNIGA-LOPEZ at the Target Number. SA-012-WN requested two cards be
made under the names provided. SA-012-WN received a text back from the Target
Number stating the cards would be made and dropped off later in the night at
Gallo’s Store. (BERTHA’s VIDEO).

53. On July 30, 2019, at approximately 1145 hrs, HSI Agents initiated
surveillance on BERTHA’s VIDEO STORE in anticipation of executing the search
warrant obtained on July 24, 2019. After not seeing the store open by1200 hrs,
SA West called SA-012-WN at 1220 hrs, and instructed him/her to contact the
Target Number via text to advise that he/she was in town and could pick up the
cards ordered the day prior. SA-012-WN was texted back by the Target Number
and told that “Gallo” (BAEZA) would be at the store between 1:00 and 2:30 pm.

54. At 1300 hrs. SA Pitt observed a Silver Nissan Sentra arrive and park

at the entrance of BERTHA’s VIDEO STORE. SA Pitt then observed a male

19
Case 2:19-mj-00402-JTR ECFNo.2_ filed 08/01/19 PagelD.21 Page 20 of 25

driver and female passenger exit the Nissan and proceed to the front door of
BIRTHA’s VIDEO store, at which time they unlocked the door and proceeded
inside the business.

55. At approx. 1305 hrs., HSI Agents walked into the business. SA West
observed BAEZA behind the business counter. SA West (marked with police
markings) advised he was law enforcement and that he had a warrant for the
business relating to a fraudulent document investigation. BAEZA was placed into
custody by SA West. The female inside the business with BAEZA was identified
as Soralla RODRIGUEZ DE BAEZA and was not placed into custody and was
allowed to remain in the business

56. At 1310 hrs., SA West, in the presence of SA Pitt, read BAEZA his
Miranda rights from a Miranda Card SA West possessed. BAEZA understood his
rights and agreed to talk with SA West and SA Pitt.

57. BAEZA initially denied knowing anything about fraudulent cards
being distributed out of his business. SA West showed BAEZA a picture of a
DVD box and cards that had been previously been purchased out of the store by
SA-012-WN. Upon seeing this, BAEZA admitted that an individual he knew
would sometimes bring cards by his store. BAEZA knew this individual to have a
last name of LOPEZ and that he lived in Othello, WA. BAEZA stated the cards

were $100, and that his cut was approximately $30. SA West showed a nameless

20
Case 2:19-mj-00402-JTR ECFNo.2 filed 08/01/19 PagelID.22 Page 21 of 25

picture of ZUNIGA-LOPEZ to BAEZA at which time, at which time BAEZA
identified the photo of that of whom he knew as LOPEZ.

58. While talking to BAEZA, SA Rodman informed SA West that he
located a white envelope behind the cash register on the business counter. Inside
the envelope contained two sets of ID’s (Resident Alien Cards and SSN Cards)
with the names and photos provided by SA-012-WN on the previous day.

59. SA West asked BAEZA about the cards found behind his register, at
which time BAEZA stated the cards had been brought to the business a couple
weeks ago when he was vacationing in Mexico.

60. SA West and SA Pitt then spoke to BAEZA’s wife, Sorolla
RODRIGUEZ-DE BAEZA about the found cards in the store. RODRIGUEZ
stated the cards had been brought to the store on the previous night by LOPEZ.
RODRIGUEZ was shown a nameless photo of ZUNIGA-LOPEZ, at which time
RODRIGUEZ identified the photo of being that whom she knew to be LOPEZ.

61. SA West returned to questioning BAEZA about the time discrepancy
as to when the cards found in his business had been delivered by ZUNIGA-
LOPEZ. BAEZA did not elaborate on the discrepancy but stated he could help SA
West if it could benefit him. BAEZA offered to make contact with ZUNIGA-
LOPEZ and potentially have him come to the store later. BAEZA said he contacts

ZUNIGA-LOPEZ on ZUNIGA-LOPEZ’s Facebook account through Facebook

21
Case 2:19-mj-00402-JTR ECF No.2 _ filed 08/01/19 PagelD.23 Page 22 of 25

Messenger. BAEZA showed SA West ZUNIGA-LOPEZ’s account, which was
titled “LOPEZ LOPEZ”. SA West recognized the picture on “LOPEZ LOPEZ”
Facebook Messenger account to match ZUNIGA-LOPEZ.

62. At 1540 hrs, SA West instructed BAEZA to contact ZUNIGA-LOPEZ
via Facebook Messenger, at which time BAEZA asked ZUNIGA-LOPEZ via
Facebook Messenger if he was going to be in Royal City later because he needed
one. Within minutes BAEZA received a “yes” from ZUNIGA-LOPEZ.

63. At 1545 hrs., BAEZA sent a female photo and name to ZUNIGA-
LOPEZ. The name, provided to BAEZA by SA West, was that of Maria
Rodriguez Sanchez, 8/19/1988. Upon sending the photo and name, BAEZA also
stated the individual needing the card was hoping to have it by 6 pm for a job she
was interviewing for. ZUNIGA-LOPEZ stated he would have the card to the store
by around that time.

64. As BAEZA was talking with ZUNIGA-LOPEZ on Facebook
Messenger, HSI surveillance units were surveilling ZUNIGA-LOPEZ’s residence
in Othello, Washington previously identified as 2205 Kenfield Lane, space 81
&72. Surveillance units could not locate any of ZUNIGA-LOPEZ’s known
vehicles at his residence, to include a Hyundai Sante Fe that BAEZA stated

ZUNIGA-LOPEZ had recently acquired.

22
Case 2:19-mj-00402-JTR ECFNo.2_ filed 08/01/19 PagelD.24 Page 23 of 25

65. Atapproximately 1755 hrs., BAEZA contacted ZUNIGA-LOPEZ and
asked if he was close, at which time ZUNIGA-LOPEZ stated he was six minutes
out.

66. At approximately 1805 hrs., SA West observed a black Hyundai Sante
Fe, (Washington License ARB 6100), pull up to the front of BERTHA’s VIDEO
STORE. SA West observed a male exit the Hyundai that matched that a
previously obtained Washington DOL photo of Favian ZUNIGA-LOPEZ. In
addition, the individual matched the photo SA West previously observed on
ZUNIGA-LOPEZ’s Facebook Messenger account.

67. Within minutes, ZUNIGA-LOPEZ entered the store and was
contacted by SA West who identified himself as police. ZUNIGA-LOPEZ was
taken into custody. SA West observed a white envelope in ZUNIGA-LOPEZ’s
right back jeans pocket. This envelope was similiar to the same envelope found in
BAEZA’s store earlier by SA Rodman. SA West opened the envelope found on
ZUNIGA-LOPEZ’s person observed a Resident Alien card and Social Security
Card under the name of Maria Rodriguez Sanchez, 8/18/1988, which was the same
name provided to ZUNIGA-LOPEZ earlier by BAEZA. SA West also discovered
an additional Resident Alien Card and Social Security Card under a female not

known by SA West.

23
Case 2:19-mj-00402-JTR ECFNo.2_ filed 08/01/19 PagelD.25 Page 24 of 25

68. At 1815 hrs, ZUNIGA-LOPEZ was read his Miranda Rights in
Spanish by SA Pitt. Upon having his rights read, ZUNIGA-LOPEZ invoked his
rights to remain silent stating he did not want to talk without an attorney.

69. ZUNIGA-LOPEZ was transported back to the Wenatchee ICE office,
at which time his fingerprints were obtained by ICE Agent Waite. An examination
of these prints in the Department of Homeland Security, Eagle Database,
determined ZUNIGA-LOPEZ to be that of Oscar ZUNIGA-LOPEZ with a Date of
Birth of 5/10/1986. ZUNIGA-LOPEZ was identified in Eagle as being previously
arrested in 2013 as a citizen/national of Mexico that was unlawfully present in the
United States. As of current date, ZUNIGA-LOPEZ remains unlawfully present in
the United States.

IV. CONCLUSION

70. Based on the above facts, I submit there is probable to issue a
complaint and arrest warrant for Oscar ZUNIGA-LOPEZ for violations of 18
U.S.C. § 1028(a)(2) (Transfer of false identification documents) and 18 U.S.C.

§ 1546(a) (Possession/obtainment or use of false/counterfeit alien registration

documents).

24
Case 2:19-mj-00402-JTR ECF No.2 filed 08/01/19 PagelD.26 Page 25 of 25

      

Kemfeth A. West, Affiant
Special Agent, HSI

SWORN TO TELEPHONICALLY AND SUBSCRIBED ELECTRONICALLY

| yt
before me this day of August 2019.

Hono yeh T. Rodgers
Unitéd States: Magistrate Judge

 

25
